This conviction was for disturbance of the peace. The only question presented for discussion is the sufficiency of the indictment to charge the offense. Omitting formal parts, the indictment charges, that appellant "did then and there unlawfully go into and near a public place, to wit, Gladewater school house, and did then and there use loud and vociferous language, and did then and there laugh and talk in a manner calculated to disturb the inhabitants of said public place, said Gladewater school house then and there being a place to which people did then and there resorted for the purpose of business, recreations, and amusement, against the peace and dignity of the State."
Whilst a little inartistic and not grammatically free from criticism, yet it sufficiently charges the statutory offense defined by articles 314 and 315, Penal Code.
The point urged is, that it is not charged that people were assembled at or in the school house mentioned. We can not concur in this contention. It is usually sufficient in an indictment to charge the offense in the language of the statute. The allegation that appellant acted in the manner specified, "in a manner calculated to disturb the inhabitantsof said public place * * *," sufficiently avers the fact that people were there assembled.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.